Case: 15-14686     Date Filed: 09/07/2016    Page: 1 of 4


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-14686
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 2:15-cr-00012-WCO-JCF-1

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

GIOVANNI ECHEVARRIA-COLON,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (September 7, 2016)

Before HULL, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:

      Giovanni Echevarria-Colon appeals his 28-month sentence, which the

district court imposed after he pleaded guilty to illegal reentry into the United
               Case: 15-14686     Date Filed: 09/07/2016    Page: 2 of 4


States after previously being deported, in violation of 8 U.S.C. § 1326(a), (b)(2).

On appeal, Echevarria-Colon argues that his sentence, which is four months above

the advisory guidelines range of 18 to 24 months, is substantively unreasonable

because it is greater than necessary to satisfy the sentencing considerations set

forth in 18 U.S.C. § 3553(a). He contends that any relevant prior conviction that

warrants consideration was taken into account through the United States

Sentencing Guidelines calculations and may not provide a basis for an upward

variance. Moreover, Echevarria-Colon argues, his personal characteristics and

history warranted a downward variance.

      We review the substantive reasonableness of a sentence for an abuse of

discretion, taking into consideration whether the § 3553(a) factors and the totality

of the circumstances support the sentence the district court imposed. See United

States v. Pugh, 515 F.3d 1179, 1190–91 (11th Cir. 2008). “A district court abuses

its discretion when it (1) fails to afford consideration to relevant factors that were

due significant weight, (2) gives significant weight to an improper or irrelevant

factor, or (3) commits a clear error of judgment in considering the proper factors.”

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (internal

quotation marks omitted). The party who challenges the sentence bears the burden

to show that the sentence is unreasonable in light of the record and the § 3553

factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We will not


                                           2
              Case: 15-14686     Date Filed: 09/07/2016    Page: 3 of 4


vacate a sentence as substantively unreasonable unless “we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Irey,
612 F.3d at 1190 (internal quotation mark omitted).

      The district court did not abuse its discretion when imposing a 28-month

sentence. This sentence is well below the statutory maximum the court could have

imposed, and the record reflects the court specifically considered the § 3553(a)

factors. See 8 U.S.C. § 1326(b)(2); United States v. Gonzalez, 550 F.3d 1319,

1324 (11th Cir. 2008) (per curiam). Although the court emphasized the need for

deterrence in light of Echevarria-Colon’s previous conviction for illegally re-

entering the country, “the weight accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court.” See United States v. Clay,

483 F.3d 739, 743 (11th Cir. 2007) (internal quotation marks omitted). Moreover,

the district court weighed the need for deterrence against Echevarria-Colon’s

personal characteristics and history, specifically taking into consideration that

Echevarria-Colon returned to the United States to be with his wife and children.

See id. at 745. Lastly, because the district court may rely on facts that were already

considered in determining the guideline range when imposing an upward variance,

the district court did not err when it varied upward based, in part, on Echevarria-


                                          3
              Case: 15-14686    Date Filed: 09/07/2016   Page: 4 of 4


Colon’s illegal re-entry conviction. See United States v. Rodriguez, 628 F.3d 1258,

1264 (11th Cir. 2010).

      Accordingly, we affirm the sentence as reasonable.

      AFFIRMED.




                                        4